Campbell, J.,
delivered the opinion of the court.
The above named eases are here upon -writs of error to. judgments of the Circuit Court of the city of Richmond. They were heard in this court with the ease of Commonwealth v. Arthur H. Fleet's Executor, ante, page. 394, 147 S. E. 468.
The question involved in each case is the constitutionality of section 44^ of the Tax Bill, and was decided in the circuit court in the same way. For *367reasons stated in writing and filed with the record in Commonwealth v. Fleet's Executor, the judgment of the circuit court was affirmed. For like reasons, the judgment of the circuit court in each of the cases set forth will be affirmed.

Affirmed.